Citation Nr: 0315682	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-48 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic 
osteoarthritis of the proximal interphalangeal joint of the 
left thumb.  

2.  Entitlement to service connection for post traumatic left 
shoulder arthralgia.  

3.  Entitlement to service connection for burn scars of the 
left arm.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran had active service from January 1955 to February 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) in September 1999 on appeal from rating 
actions of the Buffalo, New York, Regional Office of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claims of entitlement to service connection for a left thumb 
disability, a left shoulder disability, and burns scars of 
the left arm.  The case was certified to the Board by the 
Atlanta, Georgia, Regional Office (RO).  In a September 1999 
decision, the Board affirmed the denial of those claims.  A 
timely appeal of that Board decision was filed with the 
United States Court of Appeals for Veterans Claims (Court).

In December 2000, the Court issued an Order that granted an 
Unopposed Motion for Remand and to Stay Proceedings, that 
vacated the Board's September 1999 decision, and remanded the 
matter to the Board for additional development and 
readjudication.

When this matter was last before the Board, the veteran was 
represented by a service organization, Disabled American 
Veterans.  When the matter was before the Court, the veteran 
was represented by a private attorney.  In March 2001, 
however, the private attorney withdrew as counsel to the 
veteran.  Disabled American Veterans thus remained to 
represent the veteran in his claim for benefits.  That 
organization submitted additional argument to the Board in 
July 2001.

The Board remanded this mater in August 2001.  The requested 
development has been accomplished and the issues have been 
returned to the Board for further appellate review.  




FINDINGS OF FACT

1.  The veteran's chronic osteoarthritis of the proximal 
interphalangeal joint of the left thumb is the result of 
trauma that he sustained while extinguishing a fire at the 
Marine Corps Air Station in Quantico, Virginia.  

2.  The veteran's post traumatic left shoulder arthralgia is 
the result of trauma that he sustained while extinguishing a 
fire at the Marine Corps Air Station in Quantico, Virginia.  

3.  There is competent medical evidence that the veteran does 
not have burn scars of the left arm; but rather scars from 
flying glass at the time of the incident in Quantico, 
Virginia.  


CONCLUSIONS OF LAW

1.  Chronic osteoarthritis of the proximal interphalangeal 
joint of the left thumb was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).  

2.  Post traumatic left shoulder arthralgia was incurred 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  

3.  Burn scars of the left arm were not incurred in or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  

4.  Scars of the left forearm as the result of flying glass 
were incurred during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The April 2002 RO letter as well as the January 2003 
Supplemental Statement of the Case (SSOC) informed the 
veteran of the evidence needed to substantiate the claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  
The veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the basis 
of the denial of the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded VA examinations in February 1998 and April 2002.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The veteran's contends that he injured his left thumb and 
left shoulder while fighting a helicopter fire at Quantico, 
Virginia.  He reported that he had to break glass in the 
warehouse door to retrieve several five-gallon cans of foam 
to extinguish the fire.  In his December 1996 VA Form 9 he 
wrote that fell down resulting in injury to his left thumb 
and left shoulder.  United States Navy Administrative Remarks 
confirm that in February 1957 the veteran received a 
meritorious mast for displaying outstanding initiative and 
presence of mind during a fire on February 4, 1957, which 
consumed an HR2S-1 at the Marine Corps Air Station in 
Quantico, Virginia.  The veteran commandeered several five-
gallon cans of foam from a truck when he was unable to enter 
the warehouse.  By expeditiously returning to the scene of 
the fire with the cans of foam the veteran contributed 
materially to containing the fire in the immediate area.  

I.  Chronic Osteoarthritis of the Proximal Interphalangeal 
Joint of the Left Thumb  

Service medical records show that the veteran was seen for 
complaints of a sore thumb in June 1956.  X-rays were 
negative.  

VA outpatient treatment record, dated September 1996, showed 
that the veteran was seen for degenerative arthritis of the 
left first metacarpal phalangeal joint.  In November 1996 the 
veteran was seen for complaints of left thumb pain.  The 
assessment was left thumb metacarpal phalangeal joint 
traumatic arthritis.  The February 1998 VA examination x-ray 
revealed moderate to severe degenerative joint disease 
involving the first metacarpophalangeal joint.  

The April 2002 VA examination diagnosis was chronic 
osteoarthritis of the proximal interphalangeal joint of the 
left thumb with objective clinical findings as noted and some 
subjective complaints.  X-rays revealed post traumatic and 
secondary degenerative changes about the left metacarpal 
phalangeal joint and extensive chondrocalcinosis bilaterally 
consistent with calcium pyrophosphate dehydrate disease.  The 
VA examiner opined that the veteran may have a genetic 
propensity to the process but it was as likely as not that 
the trauma during the helicopter crash in the service may 
have set this in motion.  

While the veteran's service separation examination does not 
reveal evidence of osteoarthritis of the proximal 
interphalangeal joint of the left thumb during service, the 
Board notes that the VA examiner's opinion (when read in the 
light most favorable to the veteran) indicated that the 
veteran's osteoarthritis of the proximal interphalangeal 
joint of the left thumb was the result of trauma in service.  
Accordingly, the Board finds that after resolving all doubt 
in the veteran's favor the evidence supports a grant of 
service connection for chronic osteoarthritis of the proximal 
interphalangeal joint of the left thumb.  38 C.F.R. § 3.102.  

II.  Post Traumatic Left Shoulder Arthralgia  

The veteran contends that he injured his left shoulder while 
fighting a helicopter fire at Quantico, Virginia.  Service 
medical records do not show that the veteran was seen for any 
complaints, injuries or treatment related to his left 
shoulder.  However, the United States Navy Administrative 
Remarks confirm that the veteran participated in 
extinguishing a fire at Quantico, Virginia in February 1957.  

The April 2002 VA examination diagnosis was post traumatic 
left shoulder arthralgia with minimal objective findings 
clinically and some subjective complaints.  X-rays of the 
left shoulder demonstrated chondrocalcinosis consistent with 
calcium pyrophosphate dehydrate disease and mild left 
acromioclavicular joint degenerative changes.  The VA 
examiner opined that the veteran may have a genetic 
propensity to the process but it was as likely as not that 
the trauma during the helicopter crash in the service may 
have set this in motion.  

While the veteran's service separation examination does not 
reveal evidence of post traumatic left shoulder arthralgia 
during service, the Board notes that the VA examiner's 
opinion (when read in the light most favorable to the 
veteran) indicated that the veteran's post traumatic left 
shoulder arthralgia was the result of trauma in service.  
Accordingly, the Board finds that after resolving all doubt 
in the veteran's favor the evidence supports a grant of 
service connection for post traumatic left shoulder 
arthralgia.  38 C.F.R. § 3.102.  

III.  Burn Scars of the Left Arm  

The veteran contends that he suffered burns to his left arm 
while fighting a helicopter fire at Quantico, Virginia.  
Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment related to left arm 
burns.  However, the United States Navy Administrative 
Remarks confirm that the veteran participated in 
extinguishing a fire at Quantico, Virginia in February 1957.  

The April 2002 VA examiner indicated that burn scars to the 
left forearm were not found.  The examiner opined that the 
left forearm scars were in keeping with scars from flying 
glass at the time of the incident in Quantico, Virginia in 
1957.  Since the veteran does not have left forearm scars as 
the result of burns, service connection for burn scars is not 
warranted.  But since the left forearm scars are the result 
of flying glass at the time of the incident in Quantico, 
Virginia in 1957 service connection for left forearms scars 
is warranted.  


ORDER

Service connection for chronic osteoarthritis of the proximal 
interphalangeal joint of the left thumb is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

Service connection for post traumatic left shoulder 
arthralgia is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Service connection for left forearm scars as the result of 
flying glass is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

